Jackson, Chief Justice.
This bill was filed by the plaintiff in error to marshal the assets of an estate, and to enjoin the creditors thereof in the meantime from ruining the estate by a multiplicity of suits, and the enforcement of liens of various dignity. The estate is insolvent. There are claims cf physicians’ bills for services in last sickness from different doctors, and other liens of greater or less dignity. The immediate cause of its having been brought by the administrator seems to be that he had been sued and judgment rendered and execution levied on a tract of land, and the prayer ot the bill is to stay this creditor as well as others who have sued or are threatening to sue. On demurrer the court dismissed the bill, and therein we think that the court erred. To adjust the several claims of creditors, to avoid a multiplicity of suits, to marshal the assets of the insolvent estate, to protect the rights of all the creditors, and to save himself from serious embarrassments and imminent danger of loss to him and his sureties, it was the duty and the right of the administrator to file the bill and settle the estate in equity. Code, §3146 ; 9 Ga., 377; 14 Ib., 323 ; 45 Ib ; 205 ; 41 Ib., 630.
It will be observed that some debts may be of higher dignity than the judgments obtained in the lifetime of the intestate, and even as to those defendants the court may not have rightfully dismissed the bill; but in respect to the great body of the defendants it should have been retained beyond a doubt.
We do not think that the facts in the bill, which are *693true for the purposes of the demurrer, make such laches in the administrator as to deny him the right to this remedy. The answer cannot be invoked to aid defendant in this issue.
Judgment reversed.